PAULSON, Judge
(concurring specially).
I concur in the result of the majority but feel that the opinion should be somewhat more inclusive. It is my view that §§ 16-20-17.1 and 16-20-17.2 of the North Dakota Century Code do not satisfy the constitutional guarantees of due process and freedom of speech and press. My opinion is that the Legislature should be alerted to these constitutional frailties so that these statutes can be revised to conform to the constitutional requirements and thereby carry out the intention of the Legislature. In my opinion, §§ 16-20-17.1 and 16-20-17.2, N.D.C.C., are overbroad in that they prohibit what could be considered as purely innocent acts and are also vague in that these statutes do not clearly indicate who is subject to their sanctions. See State v. Barney, 92 Idaho 581, 448 P.2d 195 (1968).